IN THE SUPREME COURT OF THE STATE OF NEVADA


                   WILBERT ROY HOLMES,                                   No. 84065
                                    Appellant,
                                vs.
                   ERNEST MILLER; AND CAPUCINE
                   YOLANDA HOLMES,                                            FILED
                                    Res ondents.
                                                                              JAN 2 8 2022
                                                                           ELIZABETH A. BROWN
                                                                         CLERKO 5UPREME COURT
                                                                         BY




                                        ORDER DISMISSING APPEAL



                               This is a pro se appeal from an order granting a motion for
                   attorney fees and costs. Eighth Judicial District Court, Clark County;
                   Michael Villani, Judge.
                               Review of the docketing statement and documents before this
                   court reveals a jurisdictional defect: the challenged order is not
                   substantively appealable. Although appellant indicates that the appeal is
                   from a postjudgment order, in fact, no final judgment has yet been entered.
                   See NRAP 3A(b)(8). Claims against defendant and respondent Ernest Miller
                   remain pending in the district court. Although the district court docket
                   entries indicate that appellant has filed defaults and motions for default
                   judgment against Miller, no default judgment has been entered. A default,
                   unlike a default judgment, does not fully resolve any claims. See generally
                   Estate of Lomastro v. American Family Ins. Grp., 124 Nev. 1060, 1068, 195
                   P.3d 339, 345 (2008) (recognizing the distinction between a default and a
                   default judgment). In the absence of a final judgment, there can be no
SUPREME COURT      special order after final judgment. NRAP 3A(b)(8); see Lee v. GNLV Corp.,
       OF
     NEVADA


OD) 1947A   ate.
                                                                                    G2 0:2
                       116 Nev. 424, 426, 996 P.2d 416, 417 (2000) (defining a final judgment).
                       Accordingly, this court lacks jurisdiction, and therefore
                                   ORDERS this appeal DISMISSED.



                                                                 /                    J.
                                                           Hardesty


                                                                     .414G4-0         J.
                                                           Stighch


                                                                     Wrin
                                                           Herndon




                       cc:   Hon. Michael Villani, District Judge
                             Wilbert Roy Holmes
                             Ernest Miller
                             Heaton Fontano, Ltd.
                             Eighth District Court Clerk




SUPREME COURT
        OF
      NEVADA


(01 I 947A   at45,1z
                                                             2